Case: 14-12188-MAF Doc #: 1136 Filed: 04/15/19 Desc: Main Document                     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW HAMPSHIRE


In re
        Fred Fuller Oil & Propane Co., Inc.             Chapter 7
               Debtor                                   Case No. 14-12188-MAF


             JOINT MOTION TO EXTEND DEADLINE TO FILE JOINT REPORT

               To the Honorable Michael A. Fagone, United States Bankruptcy Judge:

        Pursuant to Local Bankruptcy Rule 5071-1, William K. Harrington, United States Trustee

(“United States Trustee”), and Brinkman Portillo Ronk APC, together request that the deadline

for submitting the Joint Report in advance of the scheduled evidentiary hearing on the United

States Trustee’s Objection to the First & Final Fee Application of Brinkman Portillo Ronk APC

be extended by one day, or until April 16, 2019. A proposed Order is submitted herewith.

        As grounds for this motion, the parties respectfully submit as follows:

        1.      Before the Court on April 22, 2019 is an evidentiary hearing on the First and Final

Fee Application of Brinkman Portillo Ronk APC, as counsel to the Official Creditors’

Committee, and the United States Trustee’s Objection thereto.

        2.      According to the Court’s scheduling Order of January 29, 2019, the parties are to

submit by April 15, 2019 their Joint Report outlining the legal and factual issues to be

determined at the evidentiary hearing. See Court Docket No. 1110.

        3.      A draft Joint Report is under review.

        4.      The parties have commenced a dialogue in an effort to resolve the issues but more

time to complete the Joint Report is required. The parties anticipate filing their Joint Report by

April 16, 2019.

        WHEREFORE, the parties respectfully request that the Court:
Case: 14-12188-MAF Doc #: 1136 Filed: 04/15/19 Desc: Main Document                   Page 2 of 3



       a.      Extend the deadline for submitting the Final Report to April 16, 2019; and

       b.      Grant such other and further relief as is just.

                                              Respectfully submitted,

                                              WILLIAM K. HARRINGTON
                                              UNITED STATES TRUSTEE


                                      By:     /s/ Geraldine Karonis
                                              Geraldine Karonis
                                              Assistant U.S. Trustee
                                              53 Pleasant Street
                                              Suite 2300
                                              Concord, NH 03301
                                              (603) 226-4243
                                              Bnh 01853
Dated: April 15, 2019

                                  CERTIFICATE OF SERVICE

       I hereby certify that on this date I served a copy of the foregoing Motion and proposed
Order upon the following parties via CM/ECF:

       14-12188-MAF Notice will be electronically mailed to:

       John L. Allen
       Joseph H. Baldiga
       Charles R. Bennett, Jr.
       Jake C. Blanchard
       Daren R. Brinkman
       Christopher M. Candon
       Daniel C. Cohn
       Eleanor Wm Dahar
       Leonard G. Deming, II
       Cheryl C. Deshaies
       Christopher M. Dube
       Steven J. Dutton
       Jeremy R. Fischer
       Edmond J. Ford
       William S. Gannon
       John Garrigan
       Olga L. Gordon
       Courtney H.G. Herz
       D. Ethan Jeffrey
                                                  2
Case: 14-12188-MAF Doc #: 1136 Filed: 04/15/19 Desc: Main Document   Page 3 of 3



       Leslie H. Johnson
       James S. LaMontagne
       Daniel P. Luker
       Ryan MacDonald
       Benjamin E. Marcus
       Michael T. McCormack
       Richard K. McPartlin
       Harold B. Murphy
       Harold B. Murphy
       Diana Delaney O'Hara
       Michael K. O'Neil
       Edward D. Philpot, Jr.
       Jesse I. Redlener
       Peter C.L. Roth
       Timothy P. Smith
       Frank P. Spinella, Jr.
       Peter N. Tamposi
       Gregory T. Uliasz
                                    /s/ Geraldine Karonis
                                    Geraldine Karonis
Dated: April 15, 2019




                                       3
